Citation Nr: 1434648	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO. 13-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 2, 1979 to August 29, 1979; from July 17, 1980 to September 4, 1980; and from July 25, 1981 to August 8, 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In July 2013 the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1. The Veteran is currently diagnosed with degenerative disc disease of the lumbar spine with bulging discs and radiculopathy.

2. The Veteran experienced an in-service back injury while on ACDUTRA.

3. The most probative and competent nexus evidence is in relative equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disability, have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision as it relates to the grant of entitlement to service connection for a low back disability, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Here, the medical records reflect that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine, accompanied by bulging discs and radiculopathy.  As such, the Veteran has satisfied the first element of service connection, establishment of a current diagnosis.

The Veteran's service treatment records indicate that he experienced a back injury in August 1981 while performing maintenance.  The Veteran has reported and testified that he injured his back while lifting ammunition boxes in service.  The record also reflects that he was prescribed a back brace and ordered to avoid heavy lifting for 36 hours.  An injury report filed with the State Attorney of Connecticut also indicates that the Veteran was injured at this time.  Thus, the second element, evidence of an in-service injury, has been met.

As to the requirement of a nexus between the current diagnosis and the in-service injury, the Board finds that the medical evidence is in relative equipoise.  The Veteran was provided two VA examinations, the first was conducted in July 2012.  The July 2012 examiner opined that the Veteran's in-service injury was less likely than not related to his current back disability.  Specifically, the examiner opined that a lower back strain does not cause or result in lumbar spine disc pathological conditions.  He went on to opine that it was more likely that a motor vehicle accident (MVA) the Veteran was involved in after service was the major contributing factor to his current back condition.  However, the Veteran testified at his hearing before the Board that the MVA in question was minor and did not result in any back injury or residuals.  He also reported this at his second VA examination in December 2013.  As the Veteran did not injure his back as a result of the MVA, and has consistently reported symptoms since his in-service injury, the Board does not find the July 2012 examiner's opinion to be probative on the matter.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

A second VA examination was conducted in December 2013.  The examiner concluded that it was less likely than not that the current disability was incurred in or caused by the claimed in-service injury.  In support of her conclusion the examiner noted that the Veteran did not have any radicular pain at the time of the incident in-service.  She also noted that the Veteran had worked for over 20 years following service moving furniture and appliances and had experienced intermittent back pain until 2008 or 2009 at which point it became severe.  Based on this, she concluded that the Veteran's current back condition was more likely the result of his post-service work history.

In support of his claim, the Veteran submitted a private medical opinion from his treating orthopedist.  The private physician reviewed the claims file and medical record, noting that there were sparse notes taken in connection with the in-service incident.  He went on to note that the Veteran has reported continual lower back pain since the time of the injury.  Despite the lack of findings at the time, the physician opined that a disc injury at the time could have presented with the symptoms mentioned in the record.  He also stated that a disc injury incurred at that time would progress and show worsening symptoms and physical findings over time.  Based on this assessment, recent imaging, and his review of the record, the physician concluded that it was more likely that not that his in-service back injury was the beginning of his disease and has progressed to his current condition.

The Board finds that the December 2013 VA examination report and July 2013 private medical opinion are equally probative on the issue of nexus.  While the July 2013 private opinion does not discuss the impact of the Veteran's post-service work history, it is not fatal to the opinion.  Rather, the private physician concluded that the current back disability more likely than not had its origins in service as a result of the back strain incurred therein.  Whether or not the original injury was aggravated by years of heavy lifting is not at issue.  In this light, the December 2013 VA examiner's opinion does not distinguish this fact.  Specifically, she does not account for the reported continual symptoms of back pain the Veteran experienced since the date of the original injury and the relationship, if any, those symptoms had to his current disability and in-service injury.  Instead, she infers that the Veteran's in-service injury was mild and less likely to cause his current condition than years of heavy lifting, without providing any explanation for his continued symptomatology which she noted in her report as "intermittent back pain".  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the VA examiner did not address the Veteran's report of continual symptoms, her conclusion that the post-service work history was the cause of his current condition is provided with less probative value.  As such, the Board finds that the nexus evidence is in relative equipoise and service connection is warranted.

Resolving all doubt in favor of the Veteran, service connection for a low back disability is warranted.


ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


